Supreme Court of Florida
                             ____________

                            No. SC21-775
                             ____________

  IN RE: AMENDMENTS TO RULE REGULATING THE FLORIDA
                     BAR 4-7.19.

                          September 9, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Rule Regulating the Florida Bar (rule) 4-7.19

(Evaluation of Advertisements). We have jurisdiction. See art. V, §

15, Fla. Const.; R. Regulating Fla. Bar 1-12.1.

     The Florida Bar filed a petition proposing amendments to rule

4-7.19. Prior to filing the petition, the Bar published notice of its

intent to file the proposed amendments, but no comments were

received. Having considered the Bar’s petition, we adopt the

amendments to rule 4-7.19 as proposed by the Bar. Subdivision (a)

is amended to allow the Bar to post on the Bar website the location

for submission of advertisements for review. This change from

requiring advertisements be filed at the Bar’s headquarters address
in Tallahassee to designating the submission requirements on the

Bar’s website will allow the Bar to implement procedures for online

submission of advertisements. Additionally, we adopt the proposed

grammatical changes, which simplify the language of the rule.

     Accordingly, we amend the Rules Regulating the Florida Bar

as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating the Florida Bar

Joshua E. Doyle, Executive Director, Michael G. Tanner, President,
Gary S. Lesser, President-elect, and Elizabeth Clark Tarbert, Ethics
Counsel, The Florida Bar, Tallahassee, Florida,

     for Petitioners




                                -2-
                             APPENDIX

BAR RULE 4-7.19. EVALUATION OF ADVERTISEMENTS

      (a) Filing Requirements. Subject to the exemptions stated in
rule 4-7.20, any lawyer who advertises services shallmust file with
The Florida Bar a copy of each advertisement at least 20 days prior
to the lawyer’s first dissemination of the advertisement. The
advertisement must be filed atwith The Florida Bar headquarters
address in Tallahasseein the manner specified by The Florida Bar
as posted on its website.

      (b) Evaluation by The Florida Bar. The Florida Bar will
evaluate all advertisements filed with it pursuant tounder this rule
for compliance with the appliable provisions set forth in rule 4-7.11
through 4-7.15 and 4-7.18(b)(2). If The Florida Bar does not send
any communication to the filer within 15 days of receipt by The
Florida Bar of a complete filing, or within 15 days of receipt by The
Florida Bar of additional information when requested within the
initial 15 days, the lawyer will not be subject to discipline by The
Florida Bar, except if The Florida Bar subsequentlylater notifies the
lawyer of noncompliance, the lawyer may be subject to discipline for
dissemination of the advertisement after the notice of
noncompliance.

     (c) [No Change]

      (d) Opinions on Exempt Advertisements. A lawyer may
obtain an advisory opinion concerning the compliance of an existing
or contemplated advertisement intended to be used by the lawyer
seeking the advisory opinion that is not required to be filed for
review by submitting the material and fee specified in subdivision
(h) of this rule to The Florida Bar, except that a lawyer may not file
an entire website for review. Instead, a lawyer may obtain an
advisory opinion concerning the compliance of a specific page,
provision, statement, illustration, or photograph on a website.

     (e) [No Change]



                                -3-
      (f) Notice of Compliance and Disciplinary Action. A finding
of compliance by The Florida Bar will be binding on The Florida Bar
in a grievance proceeding unless the advertisement contains a
misrepresentation that is not apparent from the face of the
advertisement. The Florida Bar has a right to change its finding of
compliance and, in suchthose circumstances, must notify the
lawyer of the finding of noncompliance, after which the lawyer may
be subject to discipline for continuing to disseminate the
advertisement. A lawyer will be subject to discipline as provided in
these rules for:

           (1) failurefailing to timely file the advertisement with The
     Florida Bar;

           (2) dissemination ofdisseminating a noncompliant
     advertisement in the absence of a finding of compliance by The
     Florida Bar;

          (3) filing of an advertisement that contains a
     misrepresentation that is not apparent from the face of the
     advertisement;

          (4) dissemination ofdisseminating an advertisement for
     which the lawyer has a finding of compliance by The Florida
     Bar more than 30 days after the lawyer has been notified that
     The Florida Bar has determined that the advertisement does
     not comply with this subchapter; or

           (5) dissemination ofdisseminating portions of a lawyer’s
     Internet website(s) that are not incompliance with rules 4-7.14
     and 4-7.15 only after 15 days have elapsed since the date of
     The Florida Bar’s notice of noncompliance sent to the lawyer’s
     official bar address.

     (g) Notice of Noncompliance. If The Florida Bar determines
that an advertisement is not in compliancedoes not comply with the
appliable rules, The Florida Bar will advise the lawyer that
dissemination or continued dissemination of the advertisement may
result in professional discipline.


                                 -4-
     (h) Contents of Filing. A filing with The Florida Bar as
required or permitted by subdivision (a)this rule must include:

          (1) a copy of the advertisement in the form or forms in
     which it is to be disseminated, whichthat is readily capable of
     duplication by The Florida Bar (e.g., video, audio, print media,
     photographs of outdoor advertising);

          (2) – (7) [No Change]

           (8) a fee paid to The Florida Bar, in an amount of $150
     for each advertisement timely filed as provided in subdivision
     (a)this rule, or $250 for each advertisement not timely filed.
     This fee, which will be used to offset the cost of evaluation and
     review of advertisements submitted under these rules and the
     cost of enforcing these rules; and

          (9) [No Change]

     (i) Change of Circumstances; Refiling Requirement. If a
change of circumstances occurs subsequent toafter The Florida
Bar’s evaluation of evaluates an advertisement that raises a
substantial possibility that the advertisement has become false or
misleading as a result of the change in circumstances, the lawyer
must promptly re-file the advertisement or a modified advertisement
with The Florida Bar at its headquarters address in Tallahasseein
the manner specified by The Florida Bar as posted on its website
along with an explanation of the change in circumstances and an
additional fee set by the Board of Governors, which will not exceed
$100.

      (j) Maintaining Copies of Advertisements. A copy or
recording of an advertisement must be submitted to The Florida Bar
in accordance with the requirements ofunder this rule, and the
lawyer must retain a copy or recording for 3 years after its last
dissemination, along with a record of when and where it was used.
If identical advertisements are sent to 2 or more prospective clients,
the lawyer may comply with this requirement by filing 1 of the


                                  -5-
identical advertisements and retaining for 3 years a single copy,
together with a list of the names and addresses of persons to whom
the advertisement was sent.

                             Comment

      All advertisements must be filed for review pursuant tounder
this rule, unless the advertisement is exempt from filing under rule
4-7.20. Even when an advertisement is exempt from filing under
rule 4-7.20, a lawyer who wishes to obtain a safe harbor from
discipline canmay submit the lawyer’s advertisement that is exempt
from the filing requirement and obtain The Florida Bar’s opinion
prior tobefore disseminating the advertisement. A lawyer who files
an advertisement and obtains a notice of compliance is therefore
immune from grievance liability, unless the advertisement contains
a misrepresentation that is not apparent from the face of the
advertisement. Subdivision (d) of this rule precludes a lawyer from
filing an entire website as an advertising submission, but a lawyer
may submit a specific page, provision, statement, illustration, or
photograph on a website. A lawyer who wishes to be able to rely on
The Florida Bar’s opinion as demonstrating the lawyer’s good faith
effort to comply with these rules has the responsibility of supplying
The Florida Bar with all information materialnecessary to a
determination ofdetermine whether an advertisement is false or
misleading.




                                -6-